DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on May 21, 2021. 
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 was filed with the mailing date of the instant application on 05/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,025,486. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US Publication 2011/0040706) hereafter Sen, in view of Joshi et al. (US Publication 2014/0012940) hereafter Joshi.
As per claim 1, Sen discloses a method comprising: training, by a device classification service and using feature vectors that represent how frequently one or more traffic features were observed in a network during different time windows among a plurality of time windows (paragraphs 0027-28, 0045-46, 0049: collector generates feature sets based on the flow record), a cascade of machine learning classifiers to label one or more devices in the network with a device type (paragraphs 0042, 0051-52, 0056: set of features to create accurate classifier); receiving, at the device classification service, traffic features of traffic associated with a particular device in the network; using, by the device classification service, the cascade of machine learning classifiers to assign a device type label to the particular device based on the traffic features of the traffic associated with the particular device (paragraphs 0042, 0051-52, 0075: features are calculated to create accurate classifier); and initiating, by the device classification service and based on the device type label assigned to the particular device (0006, 0075). Although, Sen discloses scalable traffic classifier with prioritization based on traffic service policy, but he fails to expressly disclose initiating, by the device classification service and based on the device type label assigned to the particular device, enforcement of a network policy regarding the particular device.  
However, in the same field of endeavor, Joshi discloses the claimed limitation of initiating, by the device classification service and based on the device type label assigned to the particular device, enforcement of a network policy regarding the particular device (paragraphs 0060, 0067, 0202: identify requested data in consideration with different policies).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Joshi with Sen. One would be motivated to identify devices with traffic data in accordance with the device policies.
As per claim 2, Sen fails to disclose the method wherein the device type is indicative of at least one of: a device make, a device model, or a device manufacturer.  
However, in the same field of endeavor, Joshi discloses the claimed limitation of wherein the device type is indicative of at least one of: a device make, a device model, or a device manufacturer (paragraphs 0060, 0067, 0202).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 2.
As per claim 3, Sen fail to disclose the method wherein the network policy comprises a network security policy that controls whether the particular device can access a particular network resource.  
However, in the same field of endeavor, Joshi discloses the claimed limitation of wherein the network policy comprises a network security policy that controls whether the particular device can access a particular network resource (paragraphs 0033, 0050, 0067).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 3.
As per claim 4, Sen discloses the method further comprising: generating a feature vector for one of the plurality of time windows for training the cascade of machine learning classifiers by aggregating feature vectors for different points in time during that time window (paragraphs 0030, 0041-42, 0049-51).  
As per claim 5, Sen discloses the method further comprising: generating a feature vector for training the cascade of machine learning classifiers by aggregating feature vectors from different time windows (paragraphs 0030, 0041-42, 0049-51).  
As per claim 6, Sen discloses the method wherein the cascade of machine learning classifiers comprises a label tree or probabilistic label tree (paragraphs 0051, 0056).  
As per claim 7, Sen discloses the method wherein the traffic features of the traffic associated with the particular device are indicative of at least one of: a protocol used by the traffic or ports used by the traffic (paragraphs 0045, 0051).  
Claim 8 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 9-14 are listed all the same elements of claims 2-7, respectively. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 9-14, respectively.
Claim 15 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 16-20 are listed all the same elements of claims 2-6, respectively. Therefore, the supporting rationales of the rejection to claims 2-6 apply equally as well to claims 16-20, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455